IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                   June 11, 2013 Session

                           GERET JESSE JOHNSTON
                                     v.
                              SUSAN HARWELL

               An Appeal from the Chancery Court for Maury County
                 No. 06-414    Robert L. Holloway, Jr., Chancellor


                  No. M2012-01808-COA-R3-CV - Filed July 16, 2013


This post-divorce appeal involves the termination of a parent’s obligation to pay support for
his two college-age children. The parties were divorced in Hawaii. Under the Hawaii
divorce decree, the father was obligated to pay child support for the parties’ two children
until they finished their post-high school education or until they reached age 23, whichever
was earlier. Subsequently, both parties and their children all moved to Tennessee. Years
later, disputes arose and the parties eventually resolved them by agreement. The trial court
entered an agreed order assuming jurisdiction over the matter, enrolling the Hawaii divorce
decree, and adopting the parties’ agreed permanent parenting plan. The agreed parenting
plan was silent on the duration of the father’s child support obligation. Later, after both
children reached age 18, the father filed a motion to terminate his child support obligation,
arguing that he is not obligated to support his children beyond the age of majority under
Tennessee law. The trial court granted the father’s motion and terminated his child support
obligation. The mother now appeals. We hold that, by consenting to the prior agreed order
enrolling the Hawaii divorce decree without modification of the duration of child support,
the father agreed to assume the obligation to pay child support until age 23. This agreement,
incorporated into the Tennessee court’s order, is enforceable. Therefore, we reverse the trial
court’s termination of the father’s child support obligation.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court is Reversed
                                  and Remanded

H OLLY M. K IRBY, J., delivered the opinion of the Court, in which D AVID R. F ARMER, J., and
J. S TEVEN S TAFFORD, J., joined.

Joy Davis Collier, Franklin, Tennessee, for the Respondent/Appellant, Susan Harwell
(formerly Johnston)
Michael D. Cox, Columbia, Tennessee, for the Petitioner/Appellee, Geret Jesse Johnston

                                          OPINION

Petitioner/Appellee Geret Jesse Johnston (“Father”) and Respondent/Appellant Susan
Harwell (formerly Johnston) (“Mother”) were married and lived as a family in Hawaii.
Father is a noncommissioned officer (“NCO”) in the United States Army. Two children were
born of the marriage, a son born in January 1993, and a daughter born in March 1994
(referred to individually as “Son” or “Daughter,” collectively as “children”).

On October 9, 2003, the parties were divorced by final decree entered in the Family Court
of the First Circuit for the State of Hawaii. The Hawaii divorce decree granted the parties
joint custody of their children. It further provided: “Upon the conclusion of the [2003-2004]
school year, it is the parties’ mutual aspirational goal and intent that the parties shall reside
in the same geographic vicinity in Newport News, Virginia, at which time, the parties shall
have joint physical custody pursuant to [the] terms and conditions to be determined at that
time.” This provision reflects the parties’ expectation at the time that, after the divorce,
Father would move with the military to Newport News, Virginia, and Mother and children
would move to Columbia, Tennessee. While the parties were living in different states, they
agreed that Mother would be the primary residential parent. Then, at the end of the 2003-
2004 school year, they expected that Mother and the children would move to Virginia to be
near Father, and the parties could then share joint physical custody of the children.
The Hawaii divorce decree required Father to pay Mother $1,010 per month in child support.
The decree anticipated that this amount would be “redetermined” upon Father’s move to
Virginia. Father’s child support obligation was to “continue uninterrupted” for each child
until they finished their post-high school education or until they turned 23 years old,
“whichever occurs first.” The Hawaii divorce decree provided:

       C. Duration of Child Support. Payments of child support shall continue for
       each child until the child attains age eighteen years, or graduates from high
       school, or discontinues high school, whichever occurs last. Child support for
       each child shall further continue uninterrupted (including during regular school
       vacation periods) for so long as the child continues their education post high
       school on a full-time basis at an accredited college or university, or in a
       vocational or trade school, or until the child attains the age of twenty-three
       years, whichever occurs first.

In this opinion, we will at times refer to this paragraph as “the duration provision” in the
Hawaii divorce decree.



                                               -2-
Contrary to the expectation reflected in the divorce decree, Mother did not relocate to
Virginia after the 2003-2004 school year. Instead, she and the children remained in
Columbia, Tennessee, where they lived at the time of the proceedings below.

In 2006, Father lived in Hampton, Virginia. On July 27, 2006, Father filed a petition in the
Chancery Court of Maury County, Tennessee, entitled “Petition to Enroll Foreign Decree
Granting Absolute Divorce and Awarding Child Custody and For Enforcement and For
Contempt.” In this petition, Father asked the trial court to first enroll the Hawaii divorce
decree in Tennessee, and then hold Mother in contempt of that decree. On September 21,
2006, Mother filed her response to Father’s petition, as well as a counterpetition for
contempt. She agreed that the Hawaii divorce decree is a valid decree entered by the Hawaii
family court, but she argued that she was not in violation of its terms. In her counterpetition,
Mother asked the trial court to increase Father’s child support obligation in light of his move
to Virginia and a significant variance in his income.


This set the stage for protracted litigation that lasted some three years. At some point during
that time, Father moved to Tennessee.1

On July 2, 2009, the parties participated in mediation. The mediation was successful, and
they settled most of their disputes. A final report of the mediator was filed with the trial
court.

Shortly after the mediation, on July 6, 2009, the trial court entered an order indicating that
the parties had “agreed to the resolution of certain issues pending before the Court and
reserved certain other issues for purposes of trial.”2 Relevant to this appeal, the order
approved the parties’ agreement that “the Chancery Court of Maury County will assume
jurisdiction of this matter,” and that the Hawaii divorce decree “is thus enrolled and shall
become an Order of this Court.” An agreed permanent parenting plan (“Parenting Plan”)
executed by the parties was “incorporated by reference and shall become the Order of the
Court.” The Parenting Plan addresses the amount of Father’s child support obligation,
stating that it will be $1,154 per month when he is not deployed, and will increase to $1,329




        1
          The date on which Father moved to Tennessee is not clear in the appellate record. Nevertheless,
the parties do not dispute that, by the time the parties reached an agreement about their parenting issues,
Mother, Father, and the children were are all residents of Tennessee.
        2
          The record is unclear on the nature of the issues that were “reserved,” but none are pertinent to the
issues in this appeal.

                                                     -3-
per month when he is deployed.3 The Parenting Plan was silent on the duration of Father’s
child support obligation.4 Thus, under the Tennessee trial court’s July 2009 agreed order, the
Hawaii divorce decree and the Parenting Plan — together — became part and parcel of an
“Order of the Court.”

Almost two years later, around March 2011, Father returned to Tennessee from an overseas
deployment. He expected to visit with the children upon his return, but this did not occur.
On March 11, 2011, Mother filed an ex parte motion for a restraining order against Father,
seeking to suspend his visitation with their children; she alleged that anticipation of visits
with Father were causing the children anxiety and other problems. On the same day, the trial
court issued a temporary restraining order against Father, enjoining him from removing the
children from Mother’s custody and from “interfering with the children[’]s daily routines and
activities pending further orders of the Court.” On March 28, 2011, Father filed a motion to
enjoin Mother from obstructing his communication with the children and from making
derogatory remarks to the children about him.

In early April 2011, the trial court conducted a hearing on the parties’ motions. Later that
month, the trial court entered an order noting that the parties’ Son had reached the age of 18.
In light of this, the trial court held that Son was not subject to the ex parte restraining order
issued previously. It noted that Daughter was still a minor; at the time, she had just turned
17 years old. The trial court found it in Daughter’s best interest to continue the temporary
restraining order against Father. It added that Daughter was permitted to contact Father if
she so desired, and that Mother “shall not discourage her from doing so.” Father, Mother,
and Daughter were ordered to attend family counseling.

In July 2011, Mother filed a motion for contempt against Father, alleging that he had not
complied with the provisions of the July 2009 Parenting Plan. In September 2011, Father




        3
        Contemporaneous with the order approving and adopting the Parenting Plan, the trial court entered
an “Order of Wage Assignment.” The wage-assignment order stated:

        An Order of child and/or spousal support in this matter having been entered in this cause on
        the 2nd day of July, 2009, the following Wage Assignment Order will be entered:

        1. The employee below has been ordered to pay child support, in accordance with the
        Tennessee Child Support Guidelines, in the amount of $1,154.00 per month.
        4
         The agreed order also required Father to participate in the scholarship process for the minor
children, and required the parties to make available for each other any home movies and/or photographs
within their possession.

                                                    -4-
filed a motion asking the trial court to lift the temporary restraining order to permit him to
contact Daughter in a therapeutic setting.

Many months later, in May 2012, Father filed a motion to modify his child support obligation
as to both children. Father requested that the trial court terminate his child support obligation
on the date each child reached age 18 and graduated from high school.5 Father noted in the
motion that Son, then 19 years old, “will graduate from high school in May 2012. Therefore,
Father [sought] to modify his child support pursuant to the Child Support Guidelines.” 6
Father argued that the terms of the Parenting Plan in the July 2009 order superceded the
terms of the Hawaii divorce decree. Consequently, Father argued, his child support
obligation for each child ends when each reaches age 18 and graduates from high school
under Tennessee law. In the motion, Father claimed that Mother wanted “to cherry pick what
parts [of the Hawaii divorce decree] she wants amended and leave in place the rest,” and that
the trial court should not allow her to do so.

In her response to Father’s motion, Mother argued that the trial court did not have the
authority to modify the duration of Father’s child support obligation as set out in the Hawaii
divorce decree. She argued that the matter is governed by the Uniform Interstate Family
Support Act (“UIFSA” or “the Act”), Tennessee Code Annotated § 36-5-2201, et seq., which
controls the establishment, enforcement, and modification of support orders across state
lines. According to UIFSA, Mother claimed, the Tennessee “registering” court is allowed
to modify the decree from the Hawaii “issuing” court only as to “those portions of the decree
that would be modifiable under the issuing state’s law.” See Tenn. Code Ann. § 36-5-
2611(c). In support of her argument, Mother cited to the comments to the official text of
Tennessee’s UIFSA statutes, which include the following example:

        For example, if child support was ordered through age 21 in accordance with
        the law of the issuing state and the law of the forum state ends the support
        obligation at 18, modification by the forum tribunal may not affect the duration
        of the support order to age 21.



        5
          Father also asked the trial court to dissolve the order enjoining Father from contacting Daughter
because she had reached the age of 18. Father argued that the trial court “no longer [had] jurisdiction to
restrain [Father’s] contact with her.” The trial court granted his request.
        6
        According to Mother, in Fall 2012, Son enrolled as a full-time student at Columbia State
Community College and has been accepted to Berry College in Rome, Georgia, for the Fall 2013 semester,
where he plans to continue his post-secondary education as a full-time student. Mother also asserts that
Daughter graduated from high school in Spring 2013 and has also been accepted to Berry College for the Fall
2013 semester as a full-time student.

                                                   -5-
Tenn. Code Ann. § 36-5-2611(c) cmt. Mother also asserted that the 2009 Parenting Plan did
not nullify the duration of child support set out in the Hawaii divorce decree. Thus, Mother
asked the trial court to deny Father’s motion to terminate his child support obligation because
the Hawaii divorce decree is enforceable, and because the provision relating to the duration
of Father’s child support obligation is non-modifiable under UIFSA.

In early July 2012, the trial court heard arguments on Father’s motion to modify. On July 19,
2012, the trial court entered an order entitled “Order Finding Tennessee has Personal
Jurisdiction Over the Parties and Subject Matter Jurisdiction to Modify Hawai’i Divorce
Decree.” It made the following findings of fact:

             1. The Hawai’i Decree is a “child support order” as defined in Tenn.
       Code Ann. § 36-5-2101(2).

             2. Hawai’i was the “issuing state” of the child support order as defined
       in Tenn. Code Ann. § 36-5-2101(13)[.]

              3. Tennessee has been the “home state” as defined in Tenn. Code Ann.
       § 36-5-2101(8) for several years. Based on the Petition filed by Mr. Johnson
       it appears Tennessee has been the home state since at least six months
       preceding July 27, 2006.

               4. The Hawai’i Decree has been registered in Tennessee based on the
       definition of “register” in Tenn. Code Ann. § 36-5-2101(21) since July 27,
       2006.

              5. Hawai’i no longer has “continuing, exclusive jurisdiction over a
       child support order” under Tenn. Code Ann. § 36-5-2205(a)(1) because Mr.
       Johnston, Ms. Johnston and the parties’ children are no longer residents of
       Hawai’i . . . .

              6. By agreement of the Parties, the Hawai’i Decree was modified after
       it was registered in Tennessee. The Order entered by the Chancery Court of
       Maury County on July 6, 2009, states: “This court is pleased to ratify and
       approve the agreement of the parties as more particularly set forth below.”
       The Permanent Parenting Plan was approved for entry as shown by the
       signatures of the parties and their attorneys.

The trial court then noted that, according to UIFSA, “[m]odification of the registered child
support order is now an intrastate matter” because all of the parties — Mother, Father, and

                                              -6-
the children — were residents of Tennessee. See Tenn. Code Ann. § 36-5-2613(a). As such,
the trial court held, UIFSA required it to apply “the procedural and substantive law of
[Tennessee] to the proceedings for enforcement and modification” of the Hawaii divorce
decree. Tenn. Code Ann. § 36-5-2613(b). Interpreting UIFSA, the trial court stated that it
“may not modify any aspect of a child support order registered in Tennessee that may not be
modified under the law of” the issuing state. Tenn. Code Ann. § 36-5-2611(c). Against this
backdrop, the trial court then considered whether the Hawaii divorce decree was modifiable
under the laws of Hawaii.

In reviewing the relevant Hawaii statutes and Hawaii child support guidelines, the trial court
stated: “Hawaii law allows for modification of child support orders, including provisions
concerning child support paid for adult children who are full-time post high school students.
The twenty-three age limitation does not establish the duration of the obligation of support.” 7

Having determined that the relevant provision of the Hawaii divorce decree was modifiable
under Hawaii law, the trial court then applied Tennessee procedural and substantive law to
Father’s request for termination of his child support obligation, citing UIFSA, Tennessee
Code Annotated § 36-5-2613(b). In doing so, the trial court, in reliance upon Corder v.
Corder, 231 S.W.3d 346, 355-56 (Tenn. Ct. App. 2006), recognized that “parents in
Tennessee generally have no legal duty to support a child past the child’s majority.” See
Tenn. Code Ann. § 34-1-102(b). Based on this premise, the trial court concluded that it had
“no authority to order [Father] to pay child support for his adult [children] who [have]
graduated from high school.”8 Thus, the trial court effectively modified the duration of
Father’s child support obligation to terminate it when the children turn 18 and graduate from
high school, instead of requiring Father to pay child support for the children while they are
in college up to age 23. From this order, Mother now appeals.

                         ISSUES ON A PPEAL AND S TANDARD OF R EVIEW

On appeal, Mother makes two arguments. She claims that the trial court erred in holding that
it had subject matter jurisdiction under UIFSA to modify the duration of child support set out
in the Hawaii divorce decree. Alternatively, she claims that, even if the trial court had
subject matter jurisdiction to modify the duration provision in the Hawaii divorce decree, the


        7
        In reaching this conclusion, the trial court relied in large part on Jaylo v. Jaylo, 262 P.3d 245, 251
(Haw. 2011).
        8
        At the time the order was entered, it applied to Son, who had graduated from high school, but not
to Daughter, who had not yet graduated from high school. For purposes of appeal, we assume that Daughter
has now graduated from high school, so our holding applies equally as to both children.

                                                     -7-
trial court erred in holding that the provision is modifiable under Hawaii law. Because the
duration provision is not modifiable under Hawaii law, Mother argues, the Tennessee court
may not modify it. In response, Father argues that the trial court properly applied Tennessee
substantive law to his petition for modification, because “the Hawaii agreement requiring
Father to pay child support until twenty-three (23) was modifiable.”

Subject matter jurisdiction implicates a court’s power to adjudicate a particular case or
controversy. Osborn v. Marr, 127 S.W.3d 737, 739 (Tenn. 2004); Earls v. Mendoza, No.
W2010-01878-COA-R3-CV, 2011 WL 3481007, at *5 (Tenn. Ct. App. Aug. 10, 2011). “In
the absence of subject matter jurisdiction, a court cannot enter a valid, enforceable order.”
Earls, 2011 WL 3481007, at *5 (citing Brown v. Brown, 281 S.W.2d 492, 497 (Tenn.
1955)). Because a determination of whether subject matter jurisdiction exists is a question
of law, our standard of review for this issue is de novo, without a presumption of correctness.
Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000).

Ordinarily, we review a trial court’s decision to modify a parent’s child support obligation
de novo with a presumption of correctness of the trial court’s factual findings, unless the
evidence preponderates otherwise. Hass v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984).
In this case, the facts are undisputed, and the trial court’s decision was based solely on its
interpretation of the relevant statutes and the application of Tennessee substantive law.
Questions regarding the interpretation of statutes and the application of statutes to undisputed
facts are issues of law; as such, they are reviewed de novo, with no presumption of the
correctness in the trial court’s conclusions. U.S. Bank N.A. v. Tenn. Farmers Mut. Ins. Co.,
277 S.W.3d 381, 386 (Tenn. 2009). Furthermore, a trial court’s “orders and judgments
should be construed like other written instruments, and . . . the interpretation of written
instruments involves questions of law that are reviewed de novo without a presumption of
correctness.” Konvalinka v. Chattanooga-Hamilton Co. Hosp. Authority, 249 S.W.3d 346,
356 n. 19 (Tenn. 2008) (citing Barnes v. Barnes, 193 S.W.3d 495, 498 (Tenn. 2006); State
ex rel. Pope v. U.S. Fire Ins. Co., 145 S.W.3d 529, 533 (Tenn. 2004) (internal citations
omitted)).
                                           A NALYSIS

                                            UIFSA

We briefly review UIFSA to explain why it does not govern our resolution of this appeal. We
then address the issues raised.

Generally, UIFSA “controls the establishment, enforcement, or modification of support
orders across state lines.” Letellier v. Letellier, 40 S.W.3d 490, 493 (Tenn. 2001). In
Letellier, the Supreme Court explained:

                                              -8-
       UIFSA is intended to “recognize that only one valid support order may be
       effective at any one time.” Unif. Interstate Family Support Act, U.L.A. (1996)
       (prefatory notes). Key to promoting UIFSA’s intent is the concept of
       “continuing exclusive jurisdiction.” A state that issues a support order has
       continuing exclusive jurisdiction over that order. No other state may modify
       that order as long as the issuing state has continuing exclusive jurisdiction.

Id.; see Tenn. Code Ann. § 36-5-2205 (on continuing jurisdiction). If the issuing state —
here, Hawaii — has continuing exclusive jurisdiction, a Tennessee court may modify the out-
of-state child support order only after the order is registered in Tennessee and the other
requirements in Tennessee Code Annotated § 36-5-2611 are met.

The issuing state loses “continuing exclusive jurisdiction” under certain specified
circumstances. Pertinent to this appeal, the issuing state loses continuing exclusive
jurisdiction “if all the relevant persons — the obligor, the individual obligee, and the child
— have permanently left the issuing state, [because] the issuing state no longer has an
appropriate nexus with the parties or child to justify exercise of jurisdiction to modify.”
Tenn. Code Ann. § 36-5-2205 cmt.; see Letellier, 40 S.W.3d at 493 (relying on this comment
and noting that Tennessee courts give “substantial deference” to official comments; while
official comments are not binding, they are “very persuasive in interpreting the statute”).
“[T]he issuing state may also lose its continuing, exclusive jurisdiction to modify if the
parties consent in writing for another state to assume jurisdiction to modify (even though one
of the parties or the child continues to reside in the issuing state),” if the parties file “a
written agreement to that effect with that tribunal.” Tenn. Code Ann. § 36-5-2205 cmt.

In the situation in the instant appeal, Hawaii lost its “continuing, exclusive jurisdiction to
modify” the Hawaii divorce decree when all of the parties moved away from Hawaii.
Tennessee acquired “continuing, exclusive jurisdiction to modify” the Hawaii divorce decree
when the parties moved to Tennessee and consented to the Tennessee trial court’s order
enrolling the Hawaii decree, assuming jurisdiction over the case, and making the Hawaii
decree an “Order of the Court.”

Thus, by agreement of the parties, in July 2009, the Tennessee trial court enrolled the Hawaii
divorce decree and approved the parties’ agreed Parenting Plan, making both together an
“Order of the Court.” After enrollment by the Tennessee trial court, the Hawaii divorce
decree “has the same effect . . . as a judgment of a court of record of this state and may be
enforced . . . in like manner.” Tenn. Code Ann. § 26-6-104(c). The July 2009 order,
including the enrolled Hawaii decree, became the operative parenting order.




                                             -9-
Almost two years after the trial court entered the July 2009 order, Father filed his May 2012
motion to terminate his child support obligation. Contrary to the apparent presumption of
the parties and the trial court, Father’s motion did not seek to modify an out-of-state support
order governed by UIFSA, because by that time Father’s child support obligation was
contained in a Tennessee order — the July 2009 agreed order that included the enrolled
Hawaii divorce decree and the Parenting Plan. Thus, UIFSA is inapplicable.

                                Subject Matter Jurisdiction

Mother first argues that the trial court lacked subject matter jurisdiction to modify the
duration provision in the Hawaii divorce decree based on several provisions of UIFSA. She
claims that “the duration of child support is one aspect of the issuing states initial controlling
order that is nonmodifiable.” Her argument is based on UIFSA provisions indicating that the
law of the issuing state governs “[t]he nature, extent, amount, and duration of [child
support],” Section 36-5-2604(a), and that “[a] tribunal of this state may not modify any
aspect of a child support order that may not be modified under the law of the issuing state.”
Section 36-5-2611(c).

As noted above, by the time Father filed his motion to modify, the operative parenting order
for these parties was the July 2009 order of the Tennessee trial court, which made the
enrolled Hawaii divorce decree and the Parenting Plan part of the Tennessee “Order of the
Court.” Consequently, the UIFSA provisions Mother cites in support of her argument do not
apply. Certainly, “Tennessee courts have subject matter jurisdiction to establish, enforce, or
modify Tennessee support decrees.” Letellier, 40 S.W.3d at 494-95 (emphasis in original).
Father’s motion sought to modify a Tennessee order, so Mother’s argument that the trial
court lacked subject matter jurisdiction to modify the Hawaii divorce decree is without merit.

          Modification of the Duration of Father’s Child Support Obligation

Mother next argues that the trial court erred in concluding that, under Hawaii law, the
duration of Father’s child support obligation is modifiable and that, therefore, the duration
provision in the Hawaii divorce decree is modifiable by a Tennessee court. See Haw. Rev.
Stat. § 580-47(a). Mother claims that, because the Hawaii divorce decree was not modifiable
under Hawaii law, and Hawaii law governs the “duration” of child support under the relevant
UIFSA provisions, the trial court erred in applying Tennessee law and in terminating Father’s
child support obligation.

In response, Father argues that the trial court correctly applied the substantive law of
Tennessee according to the plain language of UIFSA, Section 36-5-2613. Under that
provision, if all the parties reside in Tennessee, “the procedural and substantive law of

                                              -10-
[Tennessee shall apply] to the proceeding[s] for enforcement and modification” of the
Hawaii divorce decree. Tenn. Code Ann. § 36-5-2613(b). “This section [of UIFSA] is
designed to make it clear that when the issuing state no longer has continuing, exclusive
jurisdiction and the obligor and obligee reside in the same state, a tribunal of that state has
jurisdiction to modify the child support order and assume continuing, exclusive jurisdiction.”
Butler v. Butler, No. M2001-01341-COA-R3-CV, 2012 WL 4762105, at *8 (Tenn. Ct. App.
Oct. 5, 2012).

As we have explained, Father’s motion sought to modify a Tennessee child support order,
and UIFSA does not apply to his motion. Therefore, we find ourselves in agreement with
Father’s argument, adopted by the trial court, that the procedural and substantive laws of
Tennessee apply to Father’s motion. We turn now to the trial court’s application of
Tennessee law to Father’s motion to terminate his child support obligation.

After concluding that the parties’ Hawaii divorce decree was modifiable under Hawaii law,
the trial court applied Tennessee law to Father’s motion for termination of his child support
obligation. In doing so, it granted Father’s motion because “parents in Tennessee generally
have no legal duty to support a child past the child’s majority.” See Corder, 231 S.W.3d at
355-56. Therefore, based on the substantive law in Tennessee, the trial court concluded that
it had no authority to enforce the provision in the Hawaii divorce decree that required Father
to pay support for his adult children.

We agree with the trial court’s observation that, in Tennessee, a parent ordinarily has no legal
obligation to support a child who has reached the age of majority and has graduated from
high school. See Tenn. Code Ann. § 34-1-102(b). A parent may, however, assume such a
duty by agreement, and an agreement to support a child beyond the age of majority will be
enforced by the Tennessee courts. See Corder, 231 S.W.3d at 356; see also Penland v.
Penland, 521 S.W.2d 222, 224-25 (Tenn. 1975); Pylant v. Spivey, 174 S.W.3d 143, 151
(Tenn. Ct. App. 2003); Hathaway v. Hathaway, 98 S.W.3d 675, 678 (Tenn. Ct. App. 2002);
Bryan v. Leach, 85 S.W.3d 136, 151 (Tenn. Ct. App. 2001); Hawkins v. Hawkins, 797
S.W.2d 897, 898 (Tenn. Ct. App. 1990).

The July 2009 order upon which the parties agreed had two prongs. First, the agreed
Parenting Plan, which modified the amount of Father’s child support obligation but did not
address the duration of his obligation. Second, the enrollment of the Hawaii divorce decree,
which requires Father to provide support for his adult children until they finish post-high
school education or turn 23 years old. Thus, the parties’ agreement to enroll the Hawaii
decree, without addressing duration of child support in the Parenting Plan, left intact the
duration provision in the Hawaii divorce decree, and made it part of the overall agreed order.
Taken as a whole, the July 2009 agreed order plainly obliges Father to pay support for the

                                              -11-
parties’ children past majority. See Adkisson v. Adkisson, No. E2012-00174-COA-R3-CV,
2013 WL 936369, at *1 (Tenn. Ct. App. Mar. 11, 2013) (reading several orders together to
determine the total parental obligations).

Father argues vigorously that, notwithstanding the duration provision in the Hawaii divorce
decree, he did not agree to support his children beyond the age of majority. He notes that the
Parenting Plan is silent on the duration of child support, except that both the Parenting Plan
and the later Wage Assignment Order state that child support was determined “in accordance
with the Tennessee Child Support Guidelines.” Supporting children past the age of majority
is a deviation from the guidelines, he points out, and neither the Parenting Plan nor the Wage
Assignment Order indicate a deviation or any reason for a deviation. Father argued to the
trial court that the Parenting Plan supercedes the Hawaii divorce decree, and so: “The silence
of [the] permanent parenting plan results in that provision [in the Hawaii divorce decree]
going away and the law of the state of Tennessee applying and child support ending at age
eighteen or when they graduate [from high school].”

We must respectfully reject this argument. The duration provision in the Hawaii divorce
decree does not simply “go[] away.” It is part of the Hawaii divorce decree, which was
enrolled in Tennessee by agreement of the parties. It is undisputed that the amount of child
support set forth in the Hawaii decree was modified by agreement of the parties in the
Parenting Plan, incorporated into the July 2009 order. But nothing in the Parenting Plan
modified the duration of child support set forth in the Hawaii decree, enrolled as part of the
same order. Thus, the enrolled Hawaii decree and the Parenting Plan dovetail together, to
establish both the amount and duration of Father’s child support obligation, agreed upon by
the parties in July 2009.9 See Konvalinka, 249 S.W.3d at 359 (stating that orders should be
interpreted like other written instruments); see also Oman Const. Co. v. Tenn. Central Ry.
Co., 370 S.W.2d 563, 573 (Tenn. 1963) (“[W]here several instruments are made as part of
one transaction, they will be read together, and each will be construed with reference to the
other.”); Graber v. Graber, No. W2003-01180-COA-R3-CV, 2003 WL 23099689, at *3
(Tenn. Ct. App. Dec. 31, 2003) (noting that, where terms in separate contracts form integral
parts of a single transaction, the contracts will be read together). Whatever Father’s
subjective intent may have been at the time the parties agreed to the issuance of the July 2009
order, nothing in the order, including the reference to the child support guidelines, indicates



        9
         We note that the record does not indicate whether the provision in the underlying Hawaii divorce
decree, requiring Father to pay child support past the age of majority, was the product of an agreement
between the parties. This does not affect our analysis, because in July 2009, the parties brought both the
parenting plan and the underlying Hawaii decree to the Tennessee trial court and agreed that both would
become part of an enforceable order of the Tennessee trial court.

                                                  -12-
an intent to truncate the duration of Father’s child support obligation as set forth in the
enrolled Hawaii decree.

Generally, an agreement that is merged into a court order becomes a disposition by the court;
the “agreement or stipulation loses its contractual nature, and its provisions may be enforced
by a court order.” Brewer v. Brewer, 869 S.W.2d 928, 932 (Tenn. Ct. App. 1993). “[T]he
reason for stripping the agreement of the parties of its contractual nature is the continuing
statutory power of the Court to modify its terms when changed circumstances justify.”
Penland, 521 S.W.2d at 224. When an obligor parent agrees to support his or her child
beyond the age of 18, however, the agreement “retains its contractual nature, even when it
is incorporated into a child support order, because such support falls ‘outside the scope of
the legal duty of support during minority.’” Butler, 2012 WL 4762105, at *10 (quoting
Penland, 521 S.W.2d at 224-25). Thus, agreements “for post-majority support are
enforceable contracts, and the payment of college tuition is a valid contractual subject for a
husband and wife in the throes of a divorce.” Hathaway, 98 S.W.3d at 678 (citing Penland,
521 S.W.2d at 224). “Such contractual obligations are binding upon the parties, and will be
construed by courts by principles of interpretation as any other contract.” Id. (citing Jones
v. Jones, 503 S.W.2d 924, 929 (Tenn. Ct. App. 1973)). In this case, the duration provision
of the Hawaii decree became a binding contract when the parties agreed to enroll it, without
modification of the duration provision, as part of the July 2009 agreed order.

In Tennessee, if an obligor parent agrees to support his or her children beyond the age of
majority, the agreement may still be modified or even terminated if the obligor parent shows
an unforeseen material change in circumstances that would justify relief from the obligation.
See, e.g., Bucaro v. Bucaro, No. M2009-00432-COA-R3-CV, 2010 WL 288775, at *5
(Tenn. Ct. App. Jan. 25, 2010) (seeking modification of the obligation based on less income).
Father does not, however, assert an unforeseen change in circumstances, or for that matter,
any other reason for terminating his child support obligation. He argues only that the
duration provision in the Hawaii decree “went away” by operation of law when it was
enrolled in Tennessee, an argument which we have declined to adopt. Because Father stated
no basis for modifying or terminating his child support obligation as set forth in the operative
parenting order, we must conclude that the trial court erred in granting his motion. This
holding pretermits all other issues raised on appeal.




                                              -13-
                                       C ONCLUSION

The decision of the trial court is reversed, and the cause is remanded for further proceedings
consistent with this opinion. Costs on appeal are to be taxed to Appellee Geret Jesse
Johnston, for which execution may issue, if necessary.




                                                    _________________________________
                                                    HOLLY M. KIRBY, JUDGE




                                             -14-